Citation Nr: 0511614	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether unreimbursed medical expenses were properly 
counted for the calendar year 2000.

2.  Whether unreimbursed medical expenses were properly 
counted for the calendar year 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
in April 2001, which adjusted the veteran's pension benefits 
due to unreimbursed medical expenses, for the calendar year 
2000.  Subsequently, he disagreed with a determination 
regarding unreimbursed medical expenses for the calendar year 
2001.  In 2002, jurisdiction over the veteran's pension 
payments was transferred to the Philadelphia Pension 
Maintenance Center (PMC), but it appears that the St. 
Petersburg RO retains jurisdiction of the claims file.  In 
August 2004, the appellant appeared at a videoconference 
hearing held before the undersigned.  

For reasons expressed below, the appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

The Board observes that on several occasions since his son 
began receiving Social Security benefits in 1993, the veteran 
has applied for an exclusion of his child's income on the 
basis of hardship, and he has been informed, on several 
occasions, that a hardship exclusion was being applied.  
However, the Board is unable to ascertain that this resulted 
in a reduction in the veteran's total countable income.  In 
September 1993, the veteran initially filed for an exclusion 
of his child's income, on the basis of hardship, noting that 
the family was unable to meet its monthly expenses.  In a 
November 1993 statement regarding other problems the veteran 
was having at that time with his VA pension benefits, he 
asked again whether his son's income was still in the process 
of being disallowed.  In response, in December 1993, the RO 
informed him that "the child income exclusion was applied 
from May 1, 1993, to May 1, 1994."  

Similarly, several subsequent award letters during the 
succeeding years informed him that reported family expenses 
had been considered to determine the amount of the child's 
income to include as countable pension income.  In May 1999, 
the veteran again applied for an exclusion of his child's 
income; this time, he identified the income as wage income, 
rather than the Social Security income previously considered.  
The RO informed him, in August 1999, that no further action 
would be taken on that request, because the VA "continue[d] 
to exclude $1,151 in child hardship expenses to reduce your 
income for VA purposes."  In the April 2001 award letter on 
appeal, the veteran was informed that "part of your income, 
$1151.00 is being excluded for hardship expenses."  

In October 2001, the veteran applied for an exclusion of his 
child's Social Security income, on the basis that additional 
expenses necessitated all of the income being excluded.  The 
February 2002 notification to him of the award action 
informed him, "We are including hardship expenses of 
$1,151.00."  In March 2002, the veteran was informed that VA 
proposed to reduce his monthly payments from $906 to $684, 
unless he submitted evidence showing that the hardship 
exclusion should continue.  The veteran submitted the 
necessary evidence, and the benefits were not reduced.  

Any reasonable person would assume, from the above 
notifications, that the veteran's countable income was being 
reduced on account of a hardship exclusion from his child's 
income.  However, it is nowhere apparent in any of the award 
actions or letters that any deduction has ever been made from 
the veteran's countable income, on the basis of a "hardship 
exclusion," or, for that matter, for anything other than 
unreimbursed medical expenses.  Moreover, it appears that the 
veteran's son's SSA income was counted, in its entirety, 
during the entire time he was in receipt of such income.  
These apparent discrepancies must be clarified by the RO or 
PMC, as appropriate.  

With respect to the March 2002 proposal to reduce the 
veteran's pension, unless hardship was shown, the file 
contains a worksheet, dated in March 2002, showing the 
calculation of the proposed reduction to $684 per month, and, 
purportedly, the effect of the hardship exclusion.  This 
perplexing document shows the total family income of the 
veteran to be $9660, consisting of SSA benefits to the 
veteran of $6,996 per year, and to the veteran's son of 
$2,664.  The maximum allowable rate for a veteran with 2 
dependents (and in receipt of A&A) for 2002 was $20,532; 
subtracting the income of $9660 from that leaves $10,892, or 
$906 per month.  On the worksheet, the RO indicated that the 
proposed amount of $684 per month was based on the pension 
rate using total income of $12,324, which is $2,664 higher 
than the reported income.  The source of this additional 
$2,664 is not identified.  Moreover, the veteran's son ceased 
receiving SSA benefits in June 2002, and the September 2002 
award action which adjusted the veteran's award effective in 
July 2002 to account for the loss of his son's SSA income 
increased the monthly payments by $222, the exact amount that 
the son was previously receiving from SSA.   

The regulations pertaining to hardship exclusion of a child's 
income are as follows:  

Hardship exclusion of child's available income.  When 
hardship is established under the provisions of Sec. 
3.23(d)(6) of this part, there shall be excluded from 
the available income of any child or children an amount 
equal to the amount by which annual expenses necessary 
for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement 
computed without consideration of this exclusion.  The 
amount of this exclusion shall not exceed the available 
income of any child or children, and annual expenses 
necessary for  reasonable family maintenance shall not 
include any expenses which were  considered in 
determining the available income of the child or 
children or the countable annual income of the veteran 
or surviving spouse.  38 C.F.R. § 3.272(m) (2004); see 
38 U.S.C.A. §  1521(h) (West 2002).  

A child's income shall be considered "reasonably 
available" when it can be readily applied to meet the 
veteran's or surviving spouse's expenses necessary for 
reasonable family maintenance, and "hardship"' shall 
be held to exist when annual expenses necessary for 
reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance 
include expenses for basic necessities (such as food, 
clothing, shelter, etc.) and other expenses, determined 
on a case-by-case basis, which are necessary to support 
a reasonable quality of life.  38 C.F.R. § 3.23(d)(6) 
(2004).  

Simply put, a hardship exclusion of a child's income may be 
granted if the family's reasonable annual expenses are higher 
than the total family income, including the VA pension.  
However, the expenses cannot include expenses which have 
already been used to reduce the countable income, such as 
unreimbursed medical expenses.  If the expenses exceed annual 
income, then the child's income may be excluded, up to the 
amount of the excess expenses, or the child's income, 
whichever is less.  

Alternatively, a child's income is presumed available to the 
family, but if the veteran can establish that the child's 
income is not available to the family, a hardship exclusion 
can be granted on that basis.  

It must be emphasized that earned income of a child has its 
own exclusionary provision, which does not require hardship.  
Earned income of a child may be excluded from the veteran's 
income, to the extent that it does not exceed the amount 
required to file a Federal income tax form (in 1999, $7,050; 
in 2004, $7,950), plus the amount the child spends on his own 
educational expenses, for post-high school education.  
38 U.S.C.A. § 1503(a)(10) (West 2002); 38 C.F.R. § 2.272(j) 
(2004).)

This matter is not before the Board, and is referred to the 
RO or PMC (as applicable) for review of whether a hardship 
exclusion was properly applied, from 1993 to 2002, and for a 
clear explanation to be provided to the veteran of why or why 
not such an exclusion was applied, with notice of the 
information necessary to substantiate his claim, and of his 
appellate rights.  


REMAND

The veteran has been in receipt of a VA pension due to 
permanent and total disability since January 1976, with an 
additional allowance for aid and attendance since February 
1986.  He contends that his unreimbursed medical expenses 
were not properly applied to reduce his countable income for 
the years 2000 and 2001.  

First of all, the file indicates that management of his 
pension account has been transferred to the Philadelphia PMC.  
Since there are no award actions of record after September 
2002, it is presumed that a separate pension maintenance file 
must exist in the PMC; this must be obtained, since 
subsequent actions taken may have affected the relevant time 
periods.  

In addition, his representative has requested that an audit 
of his account be obtained, and, in reviewing the file, the 
Board agrees.  As pointed out by his representative at the 
hearing, the content of the notification to the veteran of 
award actions taken on his account have become less 
comprehensive, and it is no longer possible to independently 
reconstruct the basis for a determination.  For example, 
there were two award actions taken in February 2002, together 
affecting the veteran's retroactive entitlement from February 
2000 through January 2002, and one or both of these 
apparently resulted in a substantial check to the veteran, 
which the RO states correctly considers his medical expenses.  
However, the only notification of record just covers the 
period from February 2000 through December 2000.  Something 
of an explanation of the 2001 counted income was provided in 
the September 2002 award letter, but since this apparently 
was not the action that resulted in the retroactive award, 
and included other actions taken, it was not sufficient to 
fully inform the veteran of the basis of the denial, and of 
the information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

The Board is also unable to decipher the account.  In this 
regard, according to the April 2001 award, the veteran was 
paid $1,190 per month for the months of June and July 2000, 
then $1,081 per month from August through November, 2000.  
However, the notice to him of that award said that he was 
paid $1,087 in June 2000, and $1,190 per month from July 
through November 2000.  Since the later adjustment of this 
award affected the payment he received in about February 
2002, which he is disputing, it is essential that the actual 
sums the veteran was paid be identified.  

Further, he has not received adequate notice, under the 
Veterans Claims Assistance Act of 2000 (VCAA), which requires 
VA to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In order to comply with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
letter he was provided in July 2001 solely addressed 
information to substantiate claims for service connection and 
increased ratings.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Obtain the veteran's pension file from 
the Philadelphia PMC, and associate it 
with the claims file.  In particular, all 
award actions and correspondence affecting 
or referring to the calendar years 2000 
and 2001 must be obtained.  

2.  Prepare an audit of the appellant's 
account, which clearly shows the 
calculation of countable income for the 
years 2000 and 2001, and is not simply a 
"paid and due" accounting.  A copy 
should be placed in the claims file.  In 
addition, the veteran should be provided a 
copy, along with a detailed explanation, 
which may be provided in conjunction with 
the notification in paragraph 3, below.  
The explanation should inform the veteran 
of the maximum countable income for the 
years 2000 and 2001, award actions taken 
which affected his payments for that 
period, the income and deductions from 
income applied in the various award 
actions, and any other information 
necessary to clearly inform the veteran of 
the actions taken on his account affecting 
2000 and 2001, including the final 
countable income used to ultimately 
calculate the pension award for the 
calendar years 2000 and 2001.  In 
addition, the concerns raised in the two 
final paragraphs on page 6 of this remand 
should be addressed.

3.  Undertake all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) for the appeal as to countable 
income for 2000 and 2001.  See also 38 
C.F.R. § 3.159 (2004).  Specifically, the 
veteran should be notified of the evidence 
and information necessary to substantiate 
his claim.  Such notice should inform him 
of the respective obligations that he and 
VA bear in the production or obtaining 
that evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  

4.  Thereafter, the RO should review the 
issues of whether the countable income was 
properly calculated for the years 2000 and 
2001, and particular, whether unreimbursed 
medical expenses were correctly applied.  
If the decision remains adverse to the 
appellant, he and his representative 
should be provided a supplemental 
statement of the case, and afforded an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




